THE MARKS LAW FIRM 2.2
USDC SDNY
DOCUMENT

April 1, 2020 ELECTRONICALLY FILED

  

 

DOC#
DATE FILED: _ 4/6/2020

Via ECF

Honorable Analisa Torres
United States District Judge
United States Courthouse

500 Pearl Street, Courtroom 15D
New York, New York 10007

RE: Eric Rogers vs. Privy LLC et al
Docket: 1:19-cv-9957

Dear Judge Torres.

The Parties respectfully request an adjournment of the initial conference scheduled for
April 15, 2020.

Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
economic effects it is causing to virtually all businesses open to the public (including possible
complete closures), such as the business involved in this matter, Plaintiff's undersigned counsel
hereby respectfully requests that the Court grant a sixty (60) day stay of all deadlines and an
adjournment of the initial conference. The Court may wish to note that this is undersigned
counsel's first request to stay this matter.

Thank you for your consideration of this unexpected, but essential, request.

GRANTED. All deadlines are extended by 60 days. The
initial pretrial conference scheduled for April 15, 2020 is

ADJOURNED to June 17, 2020, at 11:00 a.m. By June Respectfully Submitted,
10, 2020, the parties shall submit their joint letter and
proposed case management plan. The Marks Law Firm, P.C.

The initial pretrial conference will be conducted
telephonically. The parties are directed to call (888)

398-2342 or (215) 861-0674, access code 5598827. B SS
y: =<

SO ORDERED. Bradly G. Marks

Dated: April 6, 2020
New York, New York

O}- Street, 3 4 FL, New York, New York 10014
75, F: (646) 867 - 2639, brad@markslawpc.com

ANALISA TORRES www.markslawpc.com
United States District Judge

 

 
